Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10539413. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stieff (20080119978) in view of Schwarz (20120062906). 

Referring to claims 1, 12, and 16, Stieff shows a method and apparatus for measuring a parameter of a vehicle body
 attaches an optical target to a vehicle body (see figure 18 note RRH1 and LRH1),
images the target with an image sensor to produce image data of the target (see paragraph 45 and 48), 
 determines an initial spatial position of the target based on the image data of the target (see paragraph 157-160 note the roll is measured by taking an initial value of the ride height as shown in figure 19 also see paragraph 188-191)
comparing the initial spatial position of the target with a reference to determine a position error value representing a difference between the initial spatial position and a reference position (see figure 19 and see paragraph 157-160),
and mathematically correcting the determination of the value for the body parameter based on the position error value (see specifically paragraph 158 note the mathematical adjustment of body roll).  
However Stieff fails to show comparing the initial spatial position of the target with a predetermined reference position for the target to determine a position error value representing a difference between the initial spatial position and the reference position.  
Schwarz shows a similar device that includes comparing the initial spatial position of the target with a predetermined reference for the target to determine a position error value representing a difference between the initial spatial position and the reference position (see paragraph 8).  It would have been obvious to include the comparison of target position with known predetermined positions as shown by Schwarz because this allow for rapid measurement through comparison of known measurements without the need to do complicated measurements for each image.    
However neither Stieff nor Schwarz shows or render obvious comparing the initial spatial position of the target with a predetermined reference position for the target to determine a position error value representing the difference between the initial spatial position and the reference position.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645